Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the solid support material" in page 12.  There is insufficient antecedent basis for this limitation in the claim.
The claim stated “curing the liquid support material to solid form by… printing a layer of conductive material on the solid support material”, where the claim have not specified if the formed “solid” after curing is “solid support material”.
For the sake of expedite prosecution the examiner interprets this as “curing the liquid support material to a solid support material by”.
The dependent claims 2-11 do not cure the deficiencies of the independent claim from which they depend and they are therefore similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mattmann (DE 102011/083627 A1) in view of Li (PG Pub 2009/0274833 A1) and in further view of Van Der Meulen (WO 2018/104432 A1), and in further view of Kotler (PG Pub 2018/0090314 A1).
Consider Claim 1, Mattmann teaches the process of forming electronic device on a printed circuit board [0035], having one or more connectors (conductive track 6) and one or more electronic components (1) in a work area, having 3D structure (figure 2, [0043]). Mattmann teaches the application of liquid support material (one further liquid layer) (step E, [0008]) followed by curing of the liquid support material (one further liquid layer) then using UV radiation (step E, [0008], [0012]) forming solid support material (second electrically insulating layer (3’)) ([0054], figure 2). Mattmann teaches the process of applying layer of conductive material (5) electrically connecting electronic component (1) to the connectors (6) on the PCB (step F, [0008], figure 2).
Mattmann does not teach the layer of conductive material include metal particles, or the heat treatment of the metal particles.
However, Li is in the process of forming PCB [0002] and electronic devices such as electronic interconnect [0004], teaches the process of inkjet printing with ink containing copper/metal nano particles [0037], where the ink material is heated to below 150°C (heating to dry) then photosintered forming conductive film using pulse laser [0099].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Mattmann with Li to use conductive material having metal nanoparticles followed by heating and laser sintering, to provide with an excellent adhesion between the conductive film and the substrate without using binder material within curing time less than 1 µs [0099].
The combined Mattmann (with Li) does not teach the process of applying liquid support material using laser induced for a transfer (lift) process.
However, Meulen is in the process of forming micro-electromechanical systems (page 1, second paragraph) teaches the process of applying composition having a resin and nonconductive particles and solvent using laser induced forward transfer (lift) (abstract), with resin such as isobornyl acrylate (page 4, 7th paragraph), where the composition also include suitable catalyst such as Irgacure 819 (page 6, second to last paragraph and last paragraph).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Mattmann (with Li) with Meulen to use laser induced forward transfer (lift) to apply liquid support material, to provide with a process that enables further downsizing of electronic components and electronic devices (page 1, 3rd paragraph).
The combined Mattmann (with Li and Meulen) does not teach the conductive layer material is formed using laser induced forward transfer (lift) process.
However, Kotler is in the process of printed circuit board (PCB) [0031] using three-dimensional (3D) fabricating process [0026], teaches the process of depositing material such as metal paste (having nano particles metal) using system (10) [0032], where system (10) is configured to print the deposited materials on PCB using laser induced forward transfer (lift) [0030]-[0031].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Mattmann (with Li and Meulen) with Kotler to use laser induced forward transfer (lift) process to print the layer of conductive material, to provide an improved printing accuracy and positioning assemblies of the conductive layer [0042].
Consider Claims 2-6, the combined Mattmann (with Li and Meulen and Kotler) teaches the liquid support material include isobornyl acrylate (Meulen, page 4, 7th paragraph) as acrylated monomer, where the composition also include suitable catalyst such as Irgacure 819 (Meulen, page 6, second to last paragraph and last paragraph) as cationic photo initiator, as the cationic photo initiator is present with amount ranging from 0.5-5% by weight (Meulen, page 7, 2nd paragraph). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 11, the combined Mattmann (with Li and Meulen and Kotler) teaches the process of coating the connecters (6), the conductive layer (5) and the electronic component (1) with top/cover layer (7) as protection/encapsulation layer (Mattmann, [0008]-[0009], [0052], figure 2).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mattmann (DE 102011/083627 A1) in view of Li (PG Pub 2009/0274833 A1) and in further view of Van Der Meulen (WO 2018/104432 A1), and in further view of Kotler (PG Pub 2018/0090314 A1) and in further view of Zenou (PG Pub 2016/0233089 A1).
Consider Claim 7, the combined Mattmann (with Li and Meulen and Kotler) teaches the previously taught in claim 3, above.
The combined Mattmann (with Li and Meulen and Kotler) does not teach the conductive material pure metal, or alloyed metal.
However, Zenou is in the process of forming PCB using laser induced forward transfer process [0046], teaches the using of lift process on a donor/target layer comprising metallic particles [0069], where the donor comprise two types of elements such as alloyed and pure materials [0121], elements such as gold, silver, aluminum, platinum [0065]. Therefore, teaches the lift process to a conductive material comprising metal paste having pure metal particles and alloyed metal particles.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Mattmann (with Li and Meulen and Kotler) with Zenou to use metal paste having pure metal particle and or alloyed metal particles for forming the conductive material layer, with reasonable expectation of success.
Consider Claims 8-9, the combined Mattmann (with Li and Meulen and Kotler and Zenou) teaches the conductive material is metal paste having metallic particles (Kotler, [0032]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mattmann (DE 102011/083627 A1) in view of Li (PG Pub 2009/0274833 A1) and in further view of Van Der Meulen (WO 2018/104432 A1), and in further view of Kotler (PG Pub 2018/0090314 A1) and in further view of Dozeman (PG Pub 2007/0201122 A1).
Consider Claim 10, the combined Mattmann (with Li and Meulen and Kotler) teaches the process of laser sintering (Li, [0099]).
The combined Mattmann (with Li and Meulen and Kotler) does not teach the process of UV curing before sintering.
However, Dozeman is in the process of forming electrochromic material for printed circuit board [0047 teaches the process of printing film using ink having metal particles [0051], where the ink film having UV curing ink that is UV cured [0052], where upon the ink film is cured step, a step of sintering of the nanoparticles within the film is processed [0053], where the sintering process is performed using laser sintering [0020].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Mattmann (with Li and Meulen and Kotler) with Dozeman to perform UV curing prior to laser sintering to the conductive material, to provide with good conductivity and adhesion of the deposited conductive material to the substrate [0052].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718